Battle, J. Section 5775 of Mansfield’s Digest, which governed the redemption of the land purchased at tax sale by appellant, reads as follows : “Any owner, or his agent, or any other person, for the owner, desiring to redeem any land, town or city lot, or part thereof, sold for taxes under or by virtue of any law of this State, may, within the time limited by law for such redemption, deposit with the County Treasurer, upon the certificate of the Clerk of the County Court particularly describing such land or town or city lot, an amount of money equal to the taxes for which said land or town or city lot was sold, together with penalty, cost and the taxes subsequently paid thereon by such purchaser, or those claiming under him, with interest at the rate of 10 per cent per annum on the whole amount so paid.” Under this section land sold for taxes can only be redeemed by the payment of money. In the absence of other words in the context controlling the meaning of the word “ money,” or showing in what sense it is used, we -understand it to mean that which is legal tender for the payment of debts. Graham v. Adams, 5 Ark., 261; Wilburn v. Greer, 6 Ark., 255; Burton v. Brooks, 25 Ark., 215 ; Hanauer v. Gray, 25 Ark., 350 ; Wells v. Coles, 27 Ark., 603; Block v. The State, 44 Texas, 620; Butler v. Horwitz, 7 Wal., 258; Bishop on Statutory Crimes, sec. 346 and, authorities cited. The amount paid to the County Treasurer to redeem the land purchased at the tax sale by appellant should have been in the coin or treasury notes of the United States made legal tender by acts of Congress. The presumption being that an officer has done his duty until the contrary is shown, it is presumed that the land was redeemed in the manner indicated. Appellant’s petition for mandamus should have been granted. High on 'Extraordinary Remedies, secs. 115, 116a, and authorities cited. The judgment of the court below is, therefore, reversed, and this cause is remanded for proceedings not inconsistent with this opinion.